EXECUTION VERSION

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

among

DEERFIELD TRIARC CAPITAL CORP.

DEERFIELD TRIARC CAPITAL LLC

DEERFIELD TRIARC CAPITAL TRUST II

and

BEAR, STEARNS & CO. INC.



--------------------------------------------------------------------------------

Dated as of August 2, 2006



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



PURCHASE AGREEMENT
($25,000,000 Trust Preferred Securities)

          THIS PURCHASE AGREEMENT, dated as of August 2, 2006 (this “Purchase
Agreement”), is entered into among Deerfield Triarc Capital Corp., a Maryland
corporation (the “Guarantor”), Deerfield Triarc Capital LLC, a Delaware limited
liability company (the “Company”), and Deerfield Triarc Capital Trust II, a
Delaware statutory trust (the “Trust”, and together with the Guarantor and the
Company, the “Sellers”), and Bear, Stearns & Co. Inc. or its assignee (the
“Purchaser”).

WITNESSETH:

          WHEREAS, the Sellers propose to issue and sell 25,000 Floating Rate
Preferred Securities of the Trust, having a stated liquidation amount of $1,000
per security, bearing a variable rate, reset quarterly, equal to LIBOR (as
defined in the Indenture (as defined below)) plus 2.25% thereafter (the
“Preferred Securities”);

          WHEREAS, the Purchaser desires to purchase 25,000of the Preferred
Securities;

          WHEREAS, the entire proceeds from the sale of the Preferred Securities
will be combined with the proceeds from the sale by the Trust to the Company of
its common securities (the “Common Securities”), and will be used by the Trust
to purchase Twenty-Five Million Seven Hundred Seventy-Four Thousand Dollars
($25,774,000) in principal amount of the unsecured junior subordinated notes of
the Company (the “Junior Subordinated Notes”);

          WHEREAS, the Preferred Securities and the Common Securities for the
Trust will be issued pursuant to the Amended and Restated Trust Agreement (the
“Trust Agreement”), dated as of the Closing Date, among the Company, as
depositor, JPMorgan Chase Bank, National Association, a national banking
association, as property trustee (in such capacity, the “Property Trustee”),
Chase Bank USA, National Association, a national banking association, as
Delaware trustee (in such capacity, the “Delaware Trustee”), the Administrative
Trustees named therein (in such capacities, the “Administrative Trustees”);

          WHEREAS, the Junior Subordinated Notes will be issued pursuant to a
Junior Subordinated Indenture, dated as of the Closing Date (the “Indenture”),
between the Company and JPMorgan Chase Bank, National Association, a national
banking association, as indenture trustee (in such capacity, the “Indenture
Trustee”) and;

          WHEREAS, the Preferred Securities will be guaranteed on a subordinated
basis by the Guarantor as to the timely payment of distributions, and as to the
timely payments on liquidation and redemption, to the extent set forth in the
Parent Guarantee Agreement (the “Guarantee”) between the Guarantor and JPMorgan
Chase Bank, National Association, a national banking association, as guarantee
trustee.

--------------------------------------------------------------------------------



                    NOW, THEREFORE, in consideration of the mutual agreements
and subject to the terms and conditions herein set forth, the parties hereto
agree as follows:

                    1. Definitions. The Preferred Securities, the Common
Securities and the Junior Subordinated Notes are collectively referred to herein
as the “Securities.” This Purchase Agreement, the Indenture, the Trust
Agreement, the Guarantee and the Securities are collectively referred to herein
as the “Operative Documents.” All other capitalized terms used but not defined
in this Purchase Agreement shall have the respective meanings ascribed thereto
in the Indenture.

                    2. Purchase and Sale of the Preferred Securities.

 

 

 

          a) The Trust agrees to sell to the Purchaser, and the Purchaser agrees
to purchase from the Trust the Preferred Securities for an amount (the “Purchase
Price”) equal to Twenty-Five Million Dollars ($25,000,000). The Purchaser shall
be responsible for the rating agency costs and expenses. The Trust shall use the
Purchase Price, together with the proceeds from the sale of the Common
Securities and the proceeds from the sale of Preferred Securities purchased by
another purchaser, to purchase the Junior Subordinated Notes.

 

 

 

          b) Delivery or transfer of, and payment for, the Preferred Securities
shall be made at 11:00 A.M. New York time, on August 2, 2006 or such later date
(but not later than September 2, 2006) as the parties may mutually agree (such
date and time of delivery and payment for the Preferred Securities being herein
called the “Closing Date”). The Preferred Securities shall be transferred and
delivered to the Purchaser against the payment of the Purchase Price to the
Trust made by wire transfer in immediately available funds on the Closing Date
to a U.S. account designated in writing by the Company at least two business
days prior to the Closing Date.

 

 

 

          c) Delivery of the Preferred Securities shall be made at such
location, and in such names and denominations, as the Purchaser shall designate
at least two business days in advance of the Closing Date. The Company and the
Trust agree to have the Preferred Securities available for inspection and
checking by the Purchaser in New York, New York, not later than 2:00 P.M. New
York time on the business day prior to the Closing Date. The closing for the
purchase and sale of the Preferred Securities shall occur at the offices of
Kelley Drye & Warren LLP, 101 Park Avenue, New York, New York 10178, or such
other place as the parties hereto shall agree.

                    3. Conditions. The obligations of the parties under this
Purchase Agreement are subject to the following conditions:

 

 

 

          a) The representations and warranties contained herein shall be
accurate as of the date of delivery of the Preferred Securities.

 

 

 

          b) Winston & Strawn LLP, counsel for the Guarantor, the Company and
the Trust (the “Company Counsel”), shall have delivered an opinion, dated the
Closing Date, addressed to the Purchaser and JPMorgan Chase Bank, National
Association, in substantially the form set out in Annex A-I hereto and the
Company shall have furnished to the Purchaser a certificate signed by the
Company’s Chief Executive Officer, President, a Senior Vice President, Chief


--------------------------------------------------------------------------------




 

 

 

Financial Officer, Treasurer or Assistant Treasurer, dated the Closing Date,
addressed to the Purchaser, in substantially the form set out in Annex A-II
hereto. In rendering their opinion, the Company Counsel may rely as to factual
matters upon certificates or other documents furnished by officers, directors
and trustees of the Guarantor, the Company and the Trust and by government
officials (provided, however, that copies of any such certificates or documents
are delivered to the Purchaser) and by and upon such other documents as such
counsel may, in their reasonable opinion, deem appropriate as a basis for the
Company Counsel’s opinion. The Company Counsel may specify the jurisdictions in
which they are admitted to practice and that they are not admitted to practice
in any other jurisdiction and are not experts in the law of any other
jurisdiction. Such Company Counsel opinion shall not state that they are to be
governed or qualified by, or that they are otherwise subject to, any treatise,
written policy or other document relating to legal opinions, including, without
limitation, the Legal Opinion Accord of the ABA Section of Business Law (1991).

 

 

 

          c) The Purchaser shall have been furnished the opinion of Kelley Drye
& Warren LLP, dated the Closing Date, addressed to the Purchaser and JPMorgan
Chase Bank, National Association, in substantially the form set out in Annex B
hereto.

 

 

 

          d) The Purchaser shall have received the opinion of Richards, Layton &
Finger, P.A., special Delaware counsel for the Delaware Trustee, dated the
Closing Date, addressed to the Purchaser, JPMorgan Chase Bank, National
Association, the Delaware Trustee and the Company, in substantially the form set
out in Annex C hereto.

 

 

 

          e) The Purchaser shall have received the opinion of Gardere Wynne
Sewell LLP, special counsel for the Property Trustee and the Indenture Trustee,
dated the Closing Date, addressed to the Purchaser, in substantially the form
set out in Annex D hereto.

 

 

 

          f) The Purchaser shall have received the opinion of Richards, Layton &
Finger, P.A., special Delaware counsel for the Delaware Trustee, dated the
Closing Date, addressed to the Purchaser and JPMorgan Chase Bank, National
Association, in substantially the form set out in Annex E hereto.

 

 

 

          g) Each of the Guarantor and the Company shall have furnished to the
Purchaser a certificate of the Guarantor and the Company, as applicable, signed
by the Chief Executive Officer, President or an Executive Vice President, and
Chief Financial Officer, Treasurer or Assistant Treasurer of the Company, and
the Trust shall have furnished to the Purchaser a certificate of the Trust,
signed by an Administrative Trustee of the Trust, in each case dated the Closing
Date, and, in the case of the Guarantor and the Company, as to (i) and (ii)
below and, in the case of the Trust, as to (i) below:

                              (i) the representations and warranties of the
Guarantor, the Company and the Trust in this Purchase Agreement are true and
correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, and the Company and the Trust have
complied in all material respects with all the agreements and satisfied in all
material respects all the conditions on either of their part to be performed or
satisfied pursuant to the Operative Documents at or prior to the Closing Date;

--------------------------------------------------------------------------------



                              (ii) since the date of the Interim Financial
Statements (as defined below), there has been no material adverse change in the
condition (financial or other), earnings, business or assets of the Guarantor,
the Company or their subsidiaries taken as a whole, whether or not arising from
transactions occurring in the ordinary course of business (a “Material Adverse
Change”).

 

 

 

          h) The Guarantor and the Company shall have executed the Parent
Guarantee Agreement and delivered same to JPMorgan Chase Bank, National
Association, as Guarantee Trustee.

 

 

 

          i) Prior to the Closing Date, the Guarantor, the Company and the Trust
shall have furnished to the Purchaser and its counsel such further information,
certificates and documents as the Purchaser or its counsel may reasonably
request.

 

 

 

          If any of the conditions specified in this Section 3 shall not have
been fulfilled when and as provided in this Purchase Agreement, this Purchase
Agreement and all the Purchaser’s obligations hereunder may be canceled at, or
at any time prior to, the Closing Date by the Purchaser. Notice of such
cancellation shall be given to the Company and the Trust in writing or by
telephone or facsimile confirmed in writing.

 

 

 

          Each certificate signed by any trustee of the Trust or any officer of
the Guarantor or the Company and delivered to the Purchaser or the Purchaser’s
counsel in connection with the Operative Documents and the transactions
contemplated hereby and thereby shall be deemed to be a representation and
warranty of the Trust and/or the Guarantor or the Company, as the case may be,
and not by such trustee or officer in any individual capacity.

                    4. Representations and Warranties of the Guarantor, the
Company and the Trust. The Guarantor or the Company and the Trust, as
applicable, jointly and severally represent and warrant to, and agree with the
Purchaser, as of the Closing Date as follows:

 

          a) None of the Guarantor, the Company or the Trust, nor any of their
“Affiliates” (as defined in Rule 501(b) of Regulation D (“Regulation D”) under
the Securities Act (as defined below) but not including Triarc Companies, Inc.
or any of its direct or indirect subsidiaries, nor any person acting on its or
their behalf, has, directly or indirectly, made offers or sales of any security,
or solicited offers to buy any security, under circumstances that would require
the registration of any of the Securities under the Securities Act of 1933, as
amended (the “Securities Act”).

 

 

 

          b) None of the Guarantor, the Company or the Trust, nor any of their
Affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with any offer or sale of any of the Securities.

 

 

 

          c) The Securities (i) are not and have not been listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or quoted on a U.S. automated
inter-dealer quotation system and (ii) are not of an open-end investment
company, unit investment trust or face-amount certificate company that are, or
are required to be, registered under section 8 of the Investment Company Act of


--------------------------------------------------------------------------------




 

 

 

1940, as amended (the “Investment Company Act”), and the Securities otherwise
satisfy the eligibility requirements of Rule 144A(d)(3) promulgated pursuant to
the Securities Act (“Rule 144A(d)(3)”).

 

 

 

          d) None of the Guarantor, the Company or the Trust, nor any of their
Affiliates, nor any person acting on its or their behalf, has engaged, or will
engage, in any “directed selling efforts” within the meaning of Regulation S
under the Securities Act with respect to the Securities.

 

 

 

          e) None of the Guarantor, the Company or the Trust is, and,
immediately following consummation of the transactions contemplated hereby and
the application of the net proceeds therefrom, will not be, an “investment
company” or an entity “controlled” by an “investment company,” in each case
within the meaning of section 3(a) of the Investment Company Act.

 

 

 

          f) None of the Guarantor, the Company or the Trust has paid or agreed
to pay to any person any compensation for soliciting another to purchase any of
the Securities, except for the preferred securities commission and/or the sales
commission the Company has agreed to pay to Taberna Securities, LLC in the total
amount of Seven Hundred Fifty Thousand Dollars ($750,000) pursuant to the letter
agreement between the Guarantor and Taberna Securities, LLC, dated July 14,
2006.

 

 

 

          g) The Trust has been duly created and is validly existing in good
standing as a statutory trust under the Delaware Statutory Trust Act, 12 Del. C.
§3801, et seq. (the “Statutory Trust Act”)with all requisite power and authority
to own property and to conduct the business it transacts and proposes to
transact and to enter into and perform its obligations under the Operative
Documents to which it is a party. The Trust is duly qualified to transact
business as a foreign entity and is in good standing in each jurisdiction in
which such qualification is necessary, except where the failure to so qualify or
be in good standing would not have a material adverse effect on the condition
(financial or otherwise), earnings, business or assets of the Trust, whether or
not occurring in the ordinary course of business. The Trust is not a party to or
otherwise bound by any agreement other than the Operative Documents.

 

 

 

          h) The Trust Agreement has been duly authorized by the Company and, on
the Closing Date specified in Section 2(b) hereof, will have been duly executed
and delivered by the Company and the Administrative Trustees of the Trust, and,
assuming due authorization, execution and delivery by the Property Trustee and
the Delaware Trustee, will be a legal, valid and binding obligation of the
Company and the Administrative Trustees, enforceable against them in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity. Each
of the Administrative Trustees of the Trust is an employee of the Company and
has been duly authorized by the Company to execute and deliver the Trust
Agreement.

 

 

 

          i) The Indenture has been duly authorized by the Company and, on the
Closing Date, will have been duly executed and delivered by the Company, and,
assuming due authorization, execution and delivery by the Indenture Trustee,
will be a legal, valid and binding obligation of the Company enforceable against
it in accordance with its terms, subject


--------------------------------------------------------------------------------




 

 

 

to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and to general principles of equity.

 

 

 

          j) The Preferred Securities and the Common Securities have been duly
authorized by the Trust and, when issued and delivered against payment therefor
on the Closing Date in accordance with this Purchase Agreement, in the case of
the Preferred Securities, and in accordance with the Common Securities
Subscription Agreement, dated as of the date hereof, by and between the Company
and the Trust, in the case of the Common Securities, will be validly issued,
fully paid and non-assessable and will represent undivided beneficial interests
in the assets of the Trust entitled to the benefits of the Trust Agreement,
enforceable against the Trust in accordance with their terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity. The issuance of the Securities is
not subject to any preemptive or other similar rights. On the Closing Date, all
of the issued and outstanding Common Securities will be directly owned by the
Company free and clear of any pledge, security interest, claim, lien or other
encumbrance of any kind (each, a “Lien”).

 

 

 

          k) The Junior Subordinated Notes have been duly authorized by the
Company and, on the Closing Date, will have been duly executed and delivered to
the Indenture Trustee for authentication in accordance with the Indenture and,
when authenticated in the manner provided for in the Indenture and delivered to
the Trust against payment therefor in accordance with the certain Junior
Subordinated Note Purchase Agreement of even date herewith between the Company
and the Trust (the “Junior Subordinated Note Purchase Agreement”, will
constitute legal, valid and binding obligations of the Company entitled to the
benefits of the Indenture, enforceable against the Company in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.

 

 

 

          l) This Purchase Agreement has been duly authorized, executed and
delivered by the Company, the Guarantor and the Trust.

 

 

 

          m) The Guarantee has been duly authorized by the Guarantor and, on the
Closing Date, will have been duly executed and delivered by the Guarantor, and,
assuming due authorization, execution and delivery by JPMorgan Chase Bank,
National Association, will be a legal, valid and binding obligation of the
Guarantor enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity.

 

 

 

          n) Neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase of the Junior
Subordinated Notes by the Trust, nor the execution and delivery of and
compliance with the Operative Documents by the Guarantor, the Company or the
Trust, nor the consummation of the transactions contemplated herein or therein,
(i) will conflict with or constitute a violation or breach of the Trust
Agreement or the charter or bylaws of the Guarantor or any subsidiary of the
Guarantor (including the Company) or any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, governmental
authority, agency or instrumentality or court, domestic or foreign, having
jurisdiction over the Trust or the Guarantor or any of its


--------------------------------------------------------------------------------




 

 

 

subsidiaries (including the Company) or their respective properties or assets
(collectively, the “Governmental Entities”), (ii) will conflict with or
constitute a violation or breach of, or a default or Repayment Event (as defined
below) under, or result in the creation or imposition of any Lien upon any
property or assets of the Trust, the Guarantor or any of the Guarantors’
subsidiaries (including the Company) pursuant to, any contract, indenture,
mortgage, loan agreement, note, lease or other agreement or instrument to which
(A) the Trust, the Guarantor or any of its subsidiaries (including the Company)
is a party or by which it or any of them may be bound, or (B) to which any of
the property or assets of any of them is subject, or any judgment, order or
decree of any court, Governmental Entity or arbitrator, except, in the case of
this clause (ii), for such conflicts, breaches, violations, defaults, Repayment
Events (as defined below) or Liens which (X) would not, singly or in the
aggregate, materially adversely affect the consummation of the transactions
contemplated by the Operative Documents and (Y) would not, singly or in the
aggregate, reasonably be expected to have a material adverse effect on the
condition (financial or otherwise), earnings, business, liabilities and assets
(taken as a whole) of the Guarantor and its subsidiaries (including the Company)
taken as a whole, whether or not occurring in the ordinary course of business (a
“Material Adverse Effect”) or (iii) require the consent, approval, authorization
or order of any court or Governmental Entity. As used herein, a “Repayment
Event” means any event or condition which gives the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Trust or the Guarantor or any of
its subsidiaries (including the Company) prior to its scheduled maturity.

 

 

 

          o) The Guarantor has been duly incorporated and is validly existing as
a corporation in good standing under the laws of Maryland, with all requisite
corporate power and authority to own, lease and operate its properties and
conduct the business it transacts and proposes to transact, and is duly
qualified to transact business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its activities requires such
qualification, except where the failure of the Guarantor to be so qualified
would not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 

 

          p) The Guarantor has no subsidiaries that are material to its
business, financial condition or earnings other than those subsidiaries listed
in Schedule 1 attached hereto (collectively, the “Significant Subsidiaries”).
Each Significant Subsidiary is a corporation, partnership or limited liability
company duly incorporated, organized or formed, as the case may be, validly
existing and in good standing under the laws of the jurisdiction in which it is
chartered, organized or formed, with all requisite power and authority to own,
lease and operate its properties and conduct the business it transacts and
proposes to transact. Each Significant Subsidiary is duly qualified to transact
business as a foreign corporation, partnership or limited liability company, as
applicable, and is in good standing in each jurisdiction where the nature of its
activities requires such qualification, except where the failure to be so
qualified would not, singly or in the aggregate, have a Material Adverse Effect.
No Significant Subsidiary is currently prohibited, directly or indirectly, under
any agreement or other instrument, other than as required by applicable law, to
which it is a party or is subject, from paying any dividends to the Guarantor,
from making any other distribution on such Significant Subsidiary’s capital
stock or other Equity Interests, from repaying to the Guarantor any loans or
advances to such Significant Subsidiary from the Guarantor or from transferring


--------------------------------------------------------------------------------




 

 

 

any of such Significant Subsidiary’s properties or assets to the Guarantor or
any other subsidiary of the Guarantor.

 

 

 

          q) Each of the Trust, the Guarantor and each of the Significant
Subsidiaries hold all necessary approvals, authorizations, orders, licenses,
consents, registrations, qualifications, certificates and permits (collectively,
the “Governmental Licenses”) of and from Governmental Entities necessary to
conduct their respective businesses as now being conducted, and neither the
Trust, the Guarantor nor any of the Significant Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
Government License, except where the failure to be so licensed or approved or
the receipt of an unfavorable decision, ruling or finding, would not, singly or
in the aggregate, reasonably be expected to have a Material Adverse Effect; all
of the Governmental Licenses are valid and in full force and effect, except
where the invalidity or the failure of such Governmental Licenses to be in full
force and effect, would not, singly or in the aggregate, have a Material Adverse
Effect; and the Guarantor and its subsidiaries are in compliance with all
applicable laws, rules, regulations, judgments, orders, decrees and consents,
except where the failure to be in compliance would not, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

 

 

          r) All of the issued and outstanding Equity Interests of the Guarantor
and each of its subsidiaries are validly issued, fully paid and non-assessable;
except as disclosed in the Interim Financial Statements, all of the issued and
outstanding Equity Interests of each subsidiary of the Guarantor is owned by the
Guarantor, directly or through subsidiaries, free and clear of any Lien, claim
or equitable right; and none of the issued and outstanding Equity Interests of
the Guarantor or any subsidiary was issued in violation of any preemptive or
similar rights arising by operation of law, under the charter, articles of
organization, certification of formation, certificate of limited partnership,
by-laws or operating agreement (collectively, “Organizational Documents”) of
such entity or under any agreement to which the Guarantor or any of its
subsidiaries is a party.

 

 

 

          s) Neither the Guarantor nor any of its subsidiaries is (i) in
violation of its respective Organizational Documents or (ii) in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, loan agreement, note, lease or
other agreement or instrument to which the Guarantor or any such subsidiary is a
party or by which it or any of them may be bound or to which any of the property
or assets of any of them is subject, except, in the case of clause (ii), where
such violation or default would not, singly or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

 

 

          t) There is no action, suit or proceeding before or by any
Governmental Entity, or arbitrator, domestic or foreign, now pending or, to the
knowledge of the Guarantor, the Company or the Trust after due inquiry,
threatened against or affecting the Guarantor, the Trust or the Company or any
of the Guarantor’s subsidiaries, except for such actions, suits or proceedings
that, if adversely determined, would not, singly or in the aggregate, materially
adversely affect the consummation of the transactions contemplated by the
Operative Documents or have a Material Adverse Effect; and the aggregate of all
pending legal or governmental proceedings to which the Guarantor, the Trust, the
Company or any of the Guarantor’s subsidiaries is a party or of which any of
their respective properties or assets is


--------------------------------------------------------------------------------




 

 

 

subject, including ordinary routine litigation incidental to the business, are
not expected to result in a Material Adverse Effect.

 

 

 

          u) The accountants of the Guarantor who certified the Financial
Statements (as defined below) are independent public accountants of the
Guarantor and its subsidiaries within the meaning of the Securities Act, and the
rules and regulations of the Securities and Exchange Commission (the
“Commission”) thereunder.

 

 

 

          v) The audited consolidated financial statements (including the notes
thereto) and schedules of the Guarantor and its consolidated subsidiaries for
the fiscal year ended December 31, 2005 (the “Financial Statements”) and the
interim unaudited consolidated financial statements of the Company and its
consolidated subsidiaries for the quarter ended March 31, 2006 (the “Interim
Financial Statements”) provided to the Purchaser are the most recent available
audited and unaudited consolidated financial statements of the Guarantor and its
consolidated subsidiaries, respectively, and fairly present in all material
respects, in accordance with U.S. generally accepted accounting principles, the
financial position of the Guarantor and its consolidated subsidiaries, and the
results of operations and changes in financial condition as of the dates and for
the periods therein specified, subject, in the case of Interim Financial
Statements, to year-end adjustments (which are expected to consist solely of
normal recurring adjustments). Such consolidated financial statements and
schedules have been prepared in accordance with U.S. generally accepted
accounting principles (“GAAP”) consistently applied throughout the periods
involved (except as otherwise noted therein).

 

 

 

          w) None of the Trust, the Guarantor nor any of the Guarantor’s
subsidiaries has any material liability, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Guarantor or its subsidiaries that could give rise to any such liability),
except for (i) liabilities set forth in the Financial Statements or the Interim
Financial Statements and (ii) normal fluctuations in the amount of the
liabilities referred to in clause (i) above occurring in the ordinary course of
business of the Trust, the Guarantor and all of the Guarantor’s subsidiaries
since the date of the most recent balance sheet included in such Financial
Statements.

 

 

 

          x) Since the respective dates of the Financial Statements and the
Interim Financial Statements, there has not been (A) material adverse change in
the condition (financial or other), earnings, business or assets of the
Guarantor and its subsidiaries, taken as a whole, whether or not arising from
transactions occurring in the ordinary course of business (a “Material Adverse
Change”) or (B) any dividend or distribution of any kind declared, paid or made
by the Guarantor on any class of its capital stock other than regular quarterly
dividends on the Guarantor’s common stock.

 

 

 

          y) The documents of the Guarantor filed with the Commission in
accordance with the Exchange Act, from and including the commencement of the
fiscal year covered by the Guarantor’s most recent Annual Report on Form 10-K,
at the time they were filed by the Guarantor with the Commission (collectively,
the “1934 Act Reports”), complied in all


--------------------------------------------------------------------------------




 

 

 

material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission thereunder (the “1934 Act Regulations”), and, at
the date of this Purchase Agreement and on the Closing Date, do not and will not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
other than such instruments, agreements, contracts and other documents as are
filed as exhibits to the Guarantor’s Annual Report on Form 10-K, Quarterly
Reports on Form 10-Q or Current Reports on Form 8-K, there are no instruments,
agreements, contracts or documents of a character described in Item 601 of
Regulation S-K promulgated by the Commission to which the Guarantor or any of
its subsidiaries is a party. The Guarantor is in compliance with all currently
applicable requirements of the Exchange Act that were added by the
Sarbanes-Oxley Act of 2002.

 

 

 

          z) No labor dispute with the employees of the Trust, the Guarantor or
any of the Guarantor’s subsidiaries exists or, to the knowledge of the executive
officers of the Trust or the Guarantor, is imminent, except those which would
not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 

 

          aa) No filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any Governmental Entity, other
than those that have been made or obtained, is necessary or required for the
performance by the Trust or the Guarantor of their respective obligations under
the Operative Documents, as applicable, or the consummation by the Trust and the
Guarantor of the transactions contemplated by the Operative Documents.

 

 

 

          bb) Each of the Trust, the Guarantor and each subsidiary of the
Guarantor has good and marketable title to all of its respective real and
personal properties, in each case free and clear of all Liens and defects,
except for those that would not, singly or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and all of the leases and subleases
under which the Trust, the Guarantor or any subsidiary of the Guarantor holds
properties are in full force and effect, except where the failure of such leases
and subleases to be in full force and effect would not, singly or in the
aggregate, reasonably be expect to have a Material Adverse Effect, and none of
the Trust, the Guarantor or any subsidiary of the Guarantor has any notice of
any claim of any sort that has been asserted by anyone adverse to the rights of
the Trust, the Guarantor or any subsidiary of the Guarantor under any such
leases or subleases, or affecting or questioning the rights of such entity to
the continued possession of the leased or subleased premises under any such
lease or sublease, except for such claims that would not, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

 

 

          cc) [Reserved].

 

 

 

          dd) Commencing with its taxable year ended December 31, 2004 the
Guarantor has been, and upon the completion of the transactions contemplated
hereby, the Guarantor will continue to be, organized and operated in conformity
with the requirements for qualification and taxation as a real estate investment
trust (a “REIT”) under sections 856 through 860 of the Internal Revenue Code of
1986, as amended (the “Code”), and the Guarantor’s proposed method of operation
will enable it to continue to meet the requirements for qualification and
taxation as a REIT under the Code, and no actions have been taken (or not taken
which are


--------------------------------------------------------------------------------




 

 

 

required to be taken) which would cause such qualification to be lost. The
Guarantor expects to continue to be organized and to operate in a manner so as
to qualify as a REIT in the taxable year ending December 31, 2005 and succeeding
taxable years.

 

 

 

          ee) The Company and each of the Significant Subsidiaries have timely
and duly filed all Tax Returns required to be filed by them or have obtained a
valid extension for such filing, and all such Tax Returns are true, correct and
complete in all material respects. The Company and each of the Significant
Subsidiaries have timely and duly paid in full all material Taxes required to be
paid by them (whether or not such amounts are shown as due on any Tax Return).
There are no federal, state, or other Tax audits or deficiency assessments
proposed or pending with respect to the Company or any of the Significant
Subsidiaries, and no such audits or assessments are threatened. As used herein,
the terms “Tax” or “Taxes” mean (i) all federal, state, local, and foreign
taxes, and other assessments of a similar nature (whether imposed directly or
through withholding), including any interest, additions to tax, or penalties
applicable thereto, imposed by any Governmental Entity, and (ii) all liabilities
in respect of such amounts arising as a result of being a member of any
affiliated, consolidated, combined, unitary or similar group, as a successor to
another person or by contract. As used herein, the term “Tax Returns” means all
federal, state, local, and foreign Tax returns, declarations, statements,
reports, schedules, forms, and information returns and any amendments thereto
filed or required to be filed with any Governmental Entity.

 

 

 

          ff) The Trust will not be subject to U.S. federal income tax with
respect to income received or accrued on the Junior Subordinated Notes, interest
payable by the Company on the Junior Subordinated Notes will be deductible by
the Company, in whole or in part, for U.S. federal income tax purposes, and the
Trust is not, or will not be within ninety (90) days of the date hereof, subject
to more than a de minimis amount of other taxes, duties or other governmental
charges. There are no rulemaking or similar proceedings before the U.S. Internal
Revenue Service or comparable federal, state, local or foreign government bodies
which involve or affect the Company or any subsidiary, which, if the subject of
an action unfavorable to the Company or any subsidiary, could reasonably be
expected to result in a Material Adverse Effect.

 

 

 

          gg) The books, records and accounts of the Guarantor and its
subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the results of
operations of, the Guarantor and its subsidiaries. The Guarantor, for itself and
its subsidiaries, maintains a system of internal accounting controls sufficient
to provide reasonable assurances that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

 

 

          hh) The Guarantor and the Significant Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts in all material respects as are customary in the businesses
in which they are engaged or propose to engage after giving effect to the
transactions contemplated hereby including but not limited to,


--------------------------------------------------------------------------------




 

 

 

real or personal property owned or leased against theft, damage, destruction,
act of vandalism and all other risks customarily insured against. All policies
of insurance and fidelity or surety bonds insuring the Guarantor or any of the
Significant Subsidiaries or the Guarantor’s or Significant Subsidiaries’
respective businesses, assets, employees, officers and directors are in full
force and effect. The Guarantor and each of the subsidiaries are in compliance
with the terms of such policies and instruments in all material respects. None
of the Guarantor, the Company or any Significant Subsidiary has reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect. Within the past twelve months, none of the Guarantor,
the Company or any Significant Subsidiary has been denied any insurance coverage
which it has sought or for which it has applied.

 

 

 

          ii) None of the Guarantor or any of its subsidiaries or any person
acting on behalf of the Guarantor and its subsidiaries including, without
limitation, any director, officer, agent or employee of the Company or its
subsidiaries has , directly or indirectly, while acting on behalf of the
Guarantor and its subsidiaries (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds; (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; or (iv) made any other unlawful
payment.

 

 

 

          jj) The information provided by the Guarantor, the Company and the
Trust pursuant to this Purchase Agreement and the transactions contemplated
hereby does not, as of the date hereof, and will not as of the Closing Date,
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

 

 

          kk) The Guarantor and its subsidiaries do not own or lease any real
property.

                    5. Representations and Warranties of the Purchaser. The
Purchaser represents and warrants to, and agrees with, the Company and the Trust
as of the Closing Date as follows:

 

 

 

          a) The Purchaser is aware that the Preferred Securities have not been
and will not be registered under the Securities Act and may not be offered or
sold within the United States or to “U.S. persons” (as defined in Regulation S
under the Securities Act) except in accordance with Rule 903 of Regulation S
under the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act.

 

 

 

          b) The Purchaser is an “accredited investor,” as such term is defined
in Rule 501(a) of Regulation D under the Securities Act.

 

 

 

          c) Neither the Purchaser, nor any of the Purchaser’s affiliates, nor
any person acting on the Purchaser’s or the Purchaser’s Affiliate’s behalf has
engaged, or will engage, in any form of “general solicitation or general
advertising” (within the meaning of Regulation D under the Securities Act) in
connection with any offer or sale of the Preferred Securities.


--------------------------------------------------------------------------------




 

 

 

          d) The Purchaser understands and acknowledges that (i) no public
market exists for any of the Preferred Securities and that it is unlikely that a
public market will ever exist for the Preferred Securities, (ii) the Purchaser
is purchasing the Preferred Securities for its own account, for investment and
not with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act or other applicable securities laws,
subject to any requirement of law that the disposition of its property be at all
times within its control and subject to its ability to resell such Preferred
Securities pursuant to an effective registration statement under the Securities
Act or pursuant to an exemption therefrom or in a transaction not subject
thereto, and the Purchaser agrees to the legends and transfer restrictions
applicable to the Preferred Securities contained in the Trust Agreement and the
Preferred Securities, and (iii) the Purchaser has had the opportunity to ask
questions of, and receive answers and request additional information from, the
Company and is aware that it may be required to bear the economic risk of an
investment in the Preferred Securities.

 

 

 

          e) The Purchaser is a company with limited liability duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction in which it is organized with all requisite (i) power and authority
to execute, deliver and perform the Operative Documents to which it is a party,
to make the representations and warranties specified herein and therein and to
consummate the transactions contemplated herein and (ii) right and power to
purchase the Preferred Securities.

 

 

 

          f) This Purchase Agreement has been duly authorized, executed and
delivered by the Purchaser and no filing with, or authorization, approval,
consent, license, order registration, qualification or decree of, any
governmental body, agency or court having jurisdiction over the Purchaser, other
than those that have been made or obtained, is necessary or required for the
performance by the Purchaser of its obligations under this Purchase Agreement or
to consummate the transactions contemplated herein.

 

 

 

          g) The Purchaser is a “Qualified Purchaser” as such term is defined in
section 2(a)(51) of the Investment Company Act.

                    6. Covenants and Agreements of the Company, the Guarantor
and the Trust. The Company, the Guarantor and the Trust jointly and severally
agree with the Purchaser as follows:

 

 

 

          a) During the period from the date of this Purchase Agreement to the
Closing Date, the Company and the Trust shall use their commercially reasonable
efforts and take all action necessary or appropriate to cause their
representations and warranties contained in Section 4 hereof to be true as of
the Closing Date, after giving effect to the transactions contemplated by this
Purchase Agreement, as if made on and as of the Closing Date.

 

 

 

          b) The Company and the Trust will arrange for the qualification of the
Preferred Securities for sale under the laws of such jurisdictions as the
Purchaser in writing may designate and will maintain such qualifications in
effect so long as required for the sale of the Preferred Securities. The Company
or the Trust, as the case may be, will promptly advise the Purchaser in writing
of the receipt by the Company or the Trust, as the case may be, of any


--------------------------------------------------------------------------------




 

 

 

notification with respect to the suspension of the qualification of the
Preferred Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.

 

 

 

          c) None of the Guarantor, the Company or the Trust will, nor will any
of them permit any of their Affiliates to, nor will any of them permit any
person acting on its or their behalf (other than the Purchaser) to, resell any
Preferred Securities that have been acquired by any of them.

 

 

 

          d) None of the Guarantor, the Company or the Trust will, nor will any
of them permit any of their Affiliates or any person acting on their behalf to,
engage in any “directed selling efforts” within the meaning of Regulation S
under the Securities Act with respect to the Securities.

 

 

 

          e) None of the Guarantor, the Company or the Trust will, nor will any
of them permit any of their Affiliates or any person acting on their behalf to,
directly or indirectly, make offers or sales of any security, or solicit offers
to buy any security, under circumstances that would require the registration of
any of the Securities under the Securities Act.

 

 

 

          f) None of the Guarantor, the Company or the Trust will, nor any
either of them permit any of its Affiliates or any person acting on their behalf
to, engage in any form of “general solicitation or general advertising” (within
the meaning of Regulation D) in connection with any offer or sale of the any of
the Securities.

 

 

 

          g) So long as any of the Securities are outstanding, (i) the
Securities shall not be listed on a national securities exchange registered
under section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system and (ii) none of the Guarantor, the Company or the Trust shall
be an open-end investment company, unit investment trust or face-amount
certificate company that is, or is required to be, registered under section 8 of
the Investment Company Act, and, the Securities shall otherwise satisfy the
eligibility requirements of Rule 144A(d)(3).

 

 

 

          h) Each of the Guarantor, the Company and the Trust shall furnish to
(i) the holders, and subsequent holders of the Preferred Securities, (ii)
Taberna Capital Management, LLC (at 450 Park Avenue, New York, New York 10022,
or such other address as designated by Taberna Capital Management, LLC) and
(iii) any beneficial owner of the Preferred Securities reasonably identified to
the Guarantor, the Company and the Trust (which identification may be made by
either such beneficial owner or by Taberna Capital Management, LLC), a duly
completed and executed certificate in the form attached hereto as Annex F,
including the financial statements referenced in such Annex, which certificate
and financial statements shall be so furnished by the Guarantor, the Company and
the Trust not later than forty five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Guarantor, and not later than
ninety (90) days after the end of each fiscal year of the Guarantor.

 

 

 

          i) Each of Guarantor, the Company and the Trust will, during any
period in which it is not subject to and in compliance with section 13 or 15(d)
of the Exchange Act, or it is not exempt from such reporting requirements
pursuant to and in compliance with Rule 12g3-2(b)


--------------------------------------------------------------------------------




 

 

 

under the Exchange Act, shall provide to each holder of the Securities and to
each prospective purchaser (as designated by such holder) of the Securities,
upon the request of such holder or prospective purchaser, any information
required to be provided by Rule 144A(d)(4) under the Securities Act, if
applicable. If the Guarantor, the Company and the Trust are required to register
under the Exchange Act, such reports filed in compliance with Rule 12g3-2(b)
shall be sufficient information as required above. This covenant is intended to
be for the benefit of the Purchaser, the holders of the Securities, and the
prospective purchasers designated by the Purchaser and such holders, from time
to time, of the Securities.

 

 

 

          j) None of the Guarantor, the Company or the Trust will, until one
hundred eighty (180) days following the Closing Date, without the Purchaser’s
prior written consent, offer, sell, contract to sell, grant any option to
purchase or otherwise dispose of, directly or indirectly, (i) any Preferred
Securities or other securities substantially similar to the Preferred Securities
other than as contemplated by this Purchase Agreement or (ii) any other
securities convertible into, or exercisable or exchangeable for, any Preferred
Securities or other securities substantially similar to the Preferred
Securities, unless in either case the Guarantor shall deliver to Purchaser an
opinion of experienced securities law counsel reasonably acceptable to Purchaser
stating that such offer, sale, contract to sell, grant or other disposition will
not result in the loss of the private placement exemption under the Securities
Act relied upon with respect to the sale of the Preferred Securities under this
Purchase Agreement. For the avoidance of doubt, the parties hereto agree that
any preferred securities issued by a statutory trust, other than the Trust,
which such securities have an interest rate, interest payment dates and maturity
date that are different from the Preferred Securities would not be deemed to be
substantially similar to the Preferred Securities and shall not be subject to
the limitations set forth in the first sentence of this Section 6(j).

 

 

 

          k) The Guarantor will use its commercially reasonable efforts to meet
the requirements to qualify as a REIT under sections 856 through 860 of the
Code, effective for the taxable year ending December 31, 2005 (and each fiscal
quarter of such year) and succeeding taxable years.

 

 

 

          l) The Purchaser is granted the right under the Indenture and the
Trust Agreement to request the substitution of new notes for all or a portion of
the Junior Subordinated Notes held by the Trust. The Trust is required under the
terms of the Indenture and the Trust Agreement to accept such newly issued notes
(the “Replacement Notes”) and surrender a like amount of Junior Subordinated
Notes to the Company. The Replacement Notes shall bear terms identical to the
Junior Subordinated Notes with the sole exception of interest payment dates (and
corresponding redemption date and maturity date), which will be specified by the
Purchaser. In no event will the interest payment dates (and corresponding
redemption date and maturity date) on the Replacement Notes vary by more than
sixty (60) calendar days from the original interest payment dates (and
corresponding redemption date and maturity date) under the Junior Subordinated
Notes. Each of the Guarantor, the Company and the Trust acknowledges and agrees
that, to the extent of the principal amount of the Replacement Notes issued to
the Trust under the Indenture, the Purchaser (and each successor to Purchaser’s
interest in the Preferred Securities) will require the Trust to issue a new
series of Preferred Securities having a principal amount equal to the principal
amount of the Replacement Notes (the “Replacement Securities”) to designated
holders of Preferred Securities, provided that any


--------------------------------------------------------------------------------




 

 

 

such Replacement Securities, and any distributions from the Trust to the holders
of Replacement Securities, must relate solely to the Trust’s interest in the
Replacement Notes and in no event will the Preferred Securities other than the
Replacement Securities share in the returns from any Replacement Notes and in no
event will the Replacement Securities receive payments other than payments in
respect of the Replacement Notes. The Replacement Securities shall have payment
dates (and corresponding redemption date and maturity date) that correspond to
the payment dates and maturity dates of the Replacement Notes. Each of the
Guarantor, the Company and the Trust agrees to cooperate with all reasonable
requests of Purchaser in connection with any of the foregoing, provided that no
action requested of the Guarantor, the Company or the Trust in connection with
such cooperation shall materially increase the obligations or materially
decrease the rights of the Guarantor, the Company or the Trust pursuant to such
documents.

 

 

 

          m) None of the Guarantor, the Company or the Trust will identify any
of the Indemnified Parties (as defined below) in a press release or any other
public statement without the consent of such Indemnified Party, except as may be
required under applicable securities law as determined in the reasonable
judgment of the Guarantor, provided that to the extent permitted by applicable
law, the Guarantor, the Company or the Trust, as the case may be, shall redact
the name of the Purchaser in any such press release or other public statement.

                    7. Payment of Expenses. The Guarantor and the Company, as
depositor of the Trust, agree to pay all costs and expenses incident to the
performance of the obligations of the Guarantor, the Company and the Trust under
this Purchase Agreement, whether or not the transactions contemplated herein are
consummated or this Purchase Agreement is terminated, including all costs and
expenses incident to (i) the authorization, issuance, sale and delivery of the
Preferred Securities and any taxes payable in connection therewith; (ii) the
fees and expenses of qualifying the Preferred Securities under the securities
laws of the several jurisdictions as provided in Section 6(b) hereof; (iii) the
fees and expenses of the counsel, the accountants and any other experts or
advisors retained by the Guarantor, the Company or the Trust; (iv) the fees and
all reasonable expenses of the Property Trustee, the Delaware Trustee, the
Indenture Trustee and any other trustee or paying agent appointed under the
Operative Documents, including the fees and disbursements of counsel for such
trustees, which fees shall not exceed a $2,000 acceptance fee, $3,500 for the
fees and expenses of Richards, Layton & Finger, P.A., special Delaware counsel
retained by the Delaware Trustee in connection with the Closing, and $4,000in
administrative fees annually; (v) the reasonable and actual fees and expenses of
Kelley Drye & Warren LLP, special counsel retained by Taberna Capital
Management, LLC not to exceed $25,000; and (vi) a due diligence fee in an amount
equal to $12,500 payable to Taberna Securities, LLC. Nothing in this Section 7
shall require duplication of the foregoing expenses in connection with a sale of
the Preferred Securities pursuant to any other purchase agreement.

                              If the sale of the Preferred Securities provided
for in this Purchase Agreement is not consummated because any condition set
forth in Section 3 hereof to be satisfied by the Guarantor, the Company or the
Trust is not satisfied, or because of any failure, refusal or inability on the
part of either of the Company or the Trust to perform all obligations and
satisfy all conditions on its part to be performed or satisfied hereunder other
than by reason of a default by the Purchaser, the Company will reimburse the
Purchaser upon demand for all reasonable out-of-pocket expenses (including the
reasonable and actual fees and expenses of Purchaser’s

--------------------------------------------------------------------------------



counsel specified in subparagraph (v) of the immediately preceding paragraph but
not to exceed $25,000) that shall have been incurred by the Purchaser in
connection with the proposed purchase and sale of the Preferred Securities. The
Company shall not in any event be liable to the Purchaser for the loss of
anticipated profits from the transactions contemplated by this Purchase
Agreement.

                    8. Indemnification.

 

 

 

          a) The Sellers agree, jointly and severally, to indemnify and hold
harmless the Purchaser, the Purchaser’s affiliates, Taberna Capital Management,
LLC, Taberna Securities, LLC, Cohen Bros. & Company, and their respective
affiliates (collectively, the “Indemnified Parties”) each person, if any, who
controls any of the Indemnified Parties within the meaning of the Securities Act
or the Exchange Act, and the Indemnified Parties’ respective directors,
officers, employees and agents and each person, if any, who controls the
Indemnified Parties within the meaning of the Securities Act or the Exchange Act
against any losses, claims, damages or liabilities, joint or several, to which
the Indemnified Parties may become subject, under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement of a material fact contained in any information or documents furnished
to the Purchaser by or on behalf of the Sellers, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) the breach or
alleged breach of any representation, warranty or agreements of the Sellers
contained herein, and agree, jointly and severally, to reimburse each
Indemnified Party for any legal or other expenses reasonably incurred by the
Indemnified Parties in connection with investigating or defending any such loss,
claim, damage, liability or action. This indemnity agreement will be in addition
to any liability that any of the Sellers may otherwise have.

 

 

 

          b) The Company agrees to indemnify the Trust against all loss,
liability, claim, damage and expense whatsoever due from the Trust under
paragraph (a) above.

 

 

 

          c) Promptly after receipt by an Indemnified Party under this Section 8
of notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under paragraph (a) above unless
and to the extent that such failure results in the forfeiture by the
indemnifying party of material rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any Indemnified
Party other than the indemnification obligation provided in paragraph (a) above.
Purchaser shall be entitled to appoint counsel to represent the Indemnified
Party in any action for which indemnification is sought. An indemnifying party
may participate at its own expense in the defense of any such action; provided,
that counsel to the indemnifying party shall not (except with the consent of the
Indemnified Party) also be counsel to the Indemnified Party. In no event shall
the indemnifying parties be liable for fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
all Indemnified Parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or


--------------------------------------------------------------------------------




 

 

 

circumstances, unless an Indemnified Party in good faith believes that its
interests are not aligned with the interests of another Indemnified Party or
that a conflict of interest might result. An indemnifying party will not,
without the prior written consent of the Indemnified Parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not the Indemnified Parties
are actual or potential parties to such claim, action, suit or proceeding)
unless such settlement, compromise or consent includes an unconditional release
of each Indemnified Party from all liability arising out of such claim, action,
suit or proceeding.

                    9. Termination; Representations and Indemnities to Survive.
This Purchase Agreement shall be subject to termination in the reasonable
discretion of the Purchaser, exercised in good faith, by written notice given to
the Guarantor, the Company and the Trust prior to delivery of and payment for
the Preferred Securities, if prior to such time (i) a downgrading shall have
occurred in the rating accorded the Guarantor’s debt securities or preferred
stock by any “nationally recognized statistical rating organization,” as that
term is used by the Commission in Rule 15c3-1(c)(2)(vi)(F) under the Exchange
Act, or such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of the
Guarantor’s debt securities or preferred stock, (ii) a suspension or material
limitation in trading in securities generally shall have occurred on the New
York Stock Exchange, (iii) a suspension or material limitation in trading in any
of the Guarantor’s securities shall have occurred on the exchange or quotation
system upon which the Guarantor’s securities are traded, if any, (iv) a general
moratorium on commercial business activities shall have been declared either by
federal authorities or (v) there shall have occurred any outbreak or escalation
of hostilities, or declaration by the United States of a national emergency or
war or other calamity or crisis the effect of which on financial markets is such
as to make it, in the Purchaser’s reasonable judgment, impracticable or
inadvisable to proceed with the offering or delivery of the Preferred
Securities. The respective agreements, representations, warranties, indemnities
and other statements of the Guarantor, the Company and the Trust or their
respective officers or trustees and of the Purchaser set forth in or made
pursuant to this Purchase Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of the Purchaser, the
Guarantor, the Company or the Trust or any of the their respective officers,
directors, trustees or controlling persons, and will survive delivery of and
payment for the Preferred Securities. The provisions of Sections 7, 8 and 9
hereof shall survive the termination or cancellation of this Purchase Agreement.

                    10. Amendments. This Purchase Agreement may not be modified,
amended, altered or supplemented, except upon the execution and delivery of a
written agreement by each of the parties hereto.

                    11. Notices. All communications hereunder will be in writing
and effective only on receipt, and, if sent to the Purchaser, will be mailed,
delivered by hand or courier or sent by facsimile and confirmed to the Purchaser
c/o Taberna Capital Management, LLC, 450 Park Avenue, New York, New York 10022,
Attention: Thomas Bogal Facsimile: (212) 735-1499; with a copy to Kelley Drye &
Warren LLP, 101 Park Avenue, New York, New York 10178, Attention: Gregory
McKenzie, Facsimile: (212) 808-7897 or other address as the Purchaser shall
designate for such purpose in a notice to the Company and the Trust; and if sent
to the Company

--------------------------------------------------------------------------------



or the Trust, will be mailed, delivered by hand or courier or sent by facsimile
and confirmed to it at Deerfield Triarc Capital Corp., 6250 N. River Road, 9th
Floor, Rosemont, IL 60018,Attention: General Counsel, Facsimile: (773) 380-1695,
with a copy to Winston & Strawn, LLP, 35 West Wacker Drive, Chicago, IL 60657;
Facsimile: (312) 558-5700; Attention: Wayne D. Boberg, or such other address as
the Guarantor or the Company shall designate for such purpose in a notice to the
Purchaser.

                    12. Successors and Assigns. This Purchase Agreement will
inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. Nothing expressed or mentioned in
this Purchase Agreement is intended or shall be construed to give any person
other than the parties hereto and the affiliates, directors, officers,
employees, agents and controlling persons referred to in Section 8 hereof and
their successors, assigns, heirs and legal representatives, any right or
obligation hereunder. None of the rights or obligations of the Guarantor, the
Company or the Trust under this Purchase Agreement may be assigned, whether by
operation of law or otherwise, without the Purchaser’s prior written consent.
The rights and obligations of the Purchaser under this Purchase Agreement may be
assigned by the Purchaser without the Guarantor’s, the Company’s or the Trust’s
consent; provided that the assignee assumes all of the obligations of the
Purchaser under this Purchase Agreement.

                    13. Applicable Law. THIS PURCHASE AGREEMENT WILL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW).

                    14. Submission To Jurisdiction. ANY LEGAL ACTION OR
PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF
THIS PURCHASE AGREEMENT MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE
OF NEW YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN THE
BOROUGH OF MANHATTAN). BY EXECUTION AND DELIVERY OF THIS PURCHASE AGREEMENT,
EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS
THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
PURCHASE AGREEMENT.

                    15. Counterparts and Facsimile. This Purchase Agreement may
be executed by any one or more of the parties hereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument. This
Purchase Agreement may be executed by any one or more of the parties hereto by
facsimile.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Purchase Agreement has been entered into as
of the date first written above.

 

 

 

 

DEERFIELD TRIARC CAPITAL LLC

 

 

 

 

By:

 /s/ Frederick L. White

 

 

--------------------------------------------------------------------------------

 

 

Name: Frederick L. White

 

 

Title: Secretary

 

 

 

 

DEERFIELD TRIARC CAPITAL TRUST II

 

 

 

 

 

 

 

By: DEERFIELD TRIARC CAPITAL LLC, as Depositor

 

 

 

 

By:

  /s/ Frederick L. White

 

 

--------------------------------------------------------------------------------

 

 

Name: Frederick L. White

 

 

Title: Secretary

 

 

 

 

DEERFIELD TRIARC CAPITAL CORP.

 

 

 

 

By:

  /s/ Frederick L. White

 

 

--------------------------------------------------------------------------------

 

 

Name: Frederick L. White

 

 

Title: Secretary


--------------------------------------------------------------------------------




 

 

 

 

[PURCHASER]

 

 

 

 

By:

  /s/ Thomas Dunston

 

 

--------------------------------------------------------------------------------

 

 

Name: Thomas Dunston

 

 

Title: Senior Managing Director


--------------------------------------------------------------------------------



List of Significant Subsidiaries

 

 

1.

Deerfield Triarc Capital LLC

 

 

2.

Deerfield Triarc TRS Holdings, Inc.

 

 

3.

Deerfield Triarc TRS Holdings, LLC


--------------------------------------------------------------------------------



ANNEX A-I

                              Pursuant to Section 3(b) of the Purchase
Agreement, Winston & Strawn LLP, counsel for the Company, shall deliver an
opinion to the effect that:

                              (iii) The Company is a limited liability company
validly existing and, based solely on the Company Good Standing Certificate, in
good standing under the laws of the State of Delaware.

                              (iv) The Parent Guarantor is a corporation validly
existing and, based solely on the Parent Guarantor Good Standing Certificate, in
good standing under the laws of the State of Maryland.

                              (v) The issuance of the Preferred Securities and
the Common Securities by the Trust has been duly approved by the Company and the
Parent Guarantor.

                              (vi) The Junior Subordinated Notes have been duly
authorized, executed and delivered by the Company. When paid for pursuant to the
terms of the Note Purchase Agreement and duly authenticated and delivered to the
Trust in accordance with the terms of the Indenture, the Junior Subordinated
Notes will constitute valid and binding agreement of the Company, enforceable in
accordance with their terms and the terms of the Indenture.

                              (vii) The Company and the Parent Guarantor have
all requisite limited liability company or corporate, as applicable, power to
enter into and perform their obligations under the Purchase Agreement and the
Purchase Agreement has been duly authorized, executed and delivered by the
Company and the Parent Guarantor. The Company has all requisite limited
liability company power to enter into and perform its obligations under the
Common Securities Subscription Agreement and the Junior Subordinated Note
Purchase Agreement, and the Common Securities Subscription Agreement and the
Junior Subordinated Note Purchase Agreement have been duly authorized, executed
and delivered by the Company.

                              (viii) Each of the Indenture and the Declaration
has been duly authorized, executed and delivered by the Company, and the Parent
Guarantee Agreement has been duly authorized, executed and delivered by the
Parent Guarantor.

                              (ix) The execution and delivery of the Purchase
Agreement, the Common Securities Subscription Agreement, the Junior Subordinated
Note Purchase Agreement, the Indenture and the Declaration by the Company and
the Parent Guarantor, as applicable, or the performance by the Company and the
Parent Guarantor of their respective obligations under the Purchase Agreement,
the Common Securities Subscription Agreement, the Junior Subordinated Note
Purchase Agreement and the Declaration do not and will not violate in any
material respect, result in the creation or imposition of any material lien,
claim, charge, encumbrance or restriction upon any material property or assets
of the Company or the Parent Guarantor, as applicable, pursuant to, or
constitute a material breach of, or constitute a material default under, with or
without notice or lapse of time or both, any of the terms, provisions or
conditions of the Company’s Certificate of Formation, the Company’s Operating
Agreement, the Parent Guarantor’s Articles of Incorporation or the Parent’s
Bylaws, or, to our knowledge, any material contract, indenture, mortgage, deed
of trust, loan or credit agreement, note, lease, franchise,

A-I-1

--------------------------------------------------------------------------------



license or any other material agreement or instrument known to us to which the
Company or the Parent Guarantor is a party or by which any of them or any of
their respective material properties may be bound or any order, decree,
judgment, franchise, license or permit known to us of any court, arbitrator,
government, or governmental agency or instrumentality, domestic or foreign,
known to us, to have jurisdiction over the Company or the Parent Guarantor or
any of their respective material properties which, in each case, is material to
the Company and the Parent Guarantor on a consolidated basis. We do not express
any opinion, however, as to whether the execution and delivery of the Purchase
Agreement, the Common Securities Subscription Agreement, the Junior Subordinated
Note Purchase Agreement, the Indenture and the Declaration by the Company and
the Parent Guarantor, as applicable, or the performance by the Company and the
Parent Guarantor of their respective obligations under the Purchase Agreement,
the Common Securities Subscription Agreement, the Junior Subordinated Note
Purchase Agreement and the Declaration will breach or result in a default under
any covenant, restriction or provision with respect to financial ratios or tests
or any aspect of the financial condition or results of operations of the
Company, the Parent Guarantor or any of their subsidiaries.

                              (x) The Indenture constitutes the valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms.

                              (xi) The Trust is not an “investment company” as
defined in section 3(a) of the Investment Company Act of 1940, as amended.

                              (xii) It is not necessary in connection with the
offer and sale of (i) the Preferred Securities to the Purchaser under the
circumstances contemplated by the Purchase Agreement, (ii) the Common Securities
to the Company under the circumstances contemplated by the Common Securities
Subscription Agreement and (iii) the Junior Subordinated Notes to the Trust
under circumstances contemplated by the Note Purchase Agreement, to register the
foregoing securities under the Securities Act of 1933, as amended, it being
understood that no opinion is expressed as to any subsequent resale of the
foregoing securities.

                              (xiii) Except for filings, registrations or
qualifications that may be required by applicable securities laws, no
authorization, approval, consent or other action by, or notice or filing with
any governmental or regulatory body or authority is required to be obtained on
or prior to the date hereof under the laws of the State of New York by the
Company or Parent Guarantor in connection with the execution and delivery the
Purchase Agreement, the Indenture, the Trust Agreement, the Parent Guarantee
Agreement, the Preferred Securities or the Junior Subordinated Notes and the
consummation of the transactions contemplated thereunder.

                              (xiv) The Purchase Agreement constitutes the valid
and binding agreement of each of the Parent Guarantor and the Company,
enforceable against each of the Parent Guarantor and the Company in accordance
with its terms.

                              (xv) The Parent Guarantee Agreement constitutes
the valid and binding agreement of the Parent Guarantor, enforceable against the
Parent Guarantor in accordance with its terms.

A-I-2

--------------------------------------------------------------------------------



                              (xvi) Beginning with the Guarantor’s initial
taxable year ended December 31, 2004, the Guarantor has been organized in
conformity with the requirements for qualification as a REIT under the Code, and
the Guarantor’s actual method of operation has enabled, and its proposed method
of operation will enable (as represented in the attached Officer’s Certificate),
the Guarantor to satisfy the requirements for qualification and taxation as a
REIT.

A-I-3

--------------------------------------------------------------------------------



DEERFIELD TRIARC CAPITAL CORP.

REIT BACK-UP OFFICER’S CERTIFICATE

                              The undersigned officer of Deerfield Triarc
Capital Corp., a Maryland real estate investment trust (the “Guarantor”) hereby
certifies, on behalf of the Company, that, after due inquiry, he/she has made
the representations set forth below and hereby reaffirms as of the date hereof
the accuracy of such representations on which Winston & Strawn LLP (“Counsel”)
is relying in rendering its opinion with respect to the qualification of the
Guarantor as a “real estate investment trust” under the provisions of the
Internal Revenue Code of 1986, as amended (the “Code”). The undersigned
acknowledges that the Guarantor has engaged in and engages in transactions which
Counsel has not reviewed and of which Counsel may be unaware. The
representations and covenants contained in this Officer’s Certificate are true,
correct and complete giving due regard to all such transactions.

                    1. During the period from _________ through ________ (the
“Relevant Period”), the Guarantor at all times has been managed by one or more
directors, and beneficial ownership in the Guarantor at all times has been
evidenced by transferable shares.

                    2. During the Relevant Period, the Guarantor was not
chartered or supervised as a bank, savings and loan, or similar association
under state or federal law.

                    3. During the Relevant Period, the Guarantor was not
operated as a small business investment Guarantor under the Small Business
Investment Act of 1958.

                    4. During the Relevant Period, the Guarantor did not engage
in the business of issuing life insurance, annuity contracts, or contracts of
health or accident insurance.

                    5. During the Relevant Period, the Guarantor did not have,
and did not succeed to, any earnings and profits of the Guarantor or of any
other corporation accumulated during a non-REIT year.

                    6. During each taxable year of the Relevant Period, at least
95% of the Guarantor’s gross income, excluding gross income from the sale of
property held as inventory or held primarily for sale to customers in the
ordinary course of the Guarantor’s trade or business (“Prohibited Income”), was
derived from:

 

 

 

          a) dividends (not including amounts excluded from gross income, for
federal income tax purposes, under Code section 959(a));

 

 

 

          b) interest;

 

 

 

          c) rents from real property (including charges for services other than
Noncustomary Services (as described in paragraph 11 below) rendered by or on
behalf of the Guarantor, whether or not such charges were separately stated, and
including rents received from a taxable REIT subsidiary (“TRS”) of the Guarantor
if (i) such TRS satisfied the requirements set forth in paragraphs 24 and 25
below; (ii) at least 90% of the leased space in the property was leased to
persons other than TRSs and Related Party Tenants (as defined in

A-I-4

--------------------------------------------------------------------------------




 

 

 

paragraph 9 below), provided that if the Guarantor satisfies the 90% requirement
at the time a lease with a TRS is entered into, at the time such a lease is
extended, or at the time of any modification of such a lease if the rent under
that lease is effectively increased, then the Guarantor will be treated as
continuing to satisfy the 90% requirement so long as there is no increase in the
space leased to any TRS or Related Party Tenants; (iii) the amounts paid by the
TRS to rent space at the property were substantially comparable to rents paid by
other tenants of the property for comparable space (determined at the time the
lease was entered into, at the time the lease was extended, and at the time of
any modification of the lease if the rent under such lease was effectively
increased); and (iv) the rents were not attributable to an increase on account
of a modification of a lease entered into with a TRS in which the Guarantor
owned, directly or indirectly, more than 50% of the total voting power or the
total value of the stock (a “Controlled TRS”));

 

 

          d) gain from the sale or other disposition of stock, securities, real
property (including interests in real property and interests in mortgages on
real property), and other real estate assets (including regular and residual
interests in real estate mortgage investment conduits (“REMICs”), to the extent
provided in Code section 856(c)(5)(E)), that was not Prohibited Income;

 

 

 

          e) abatements and refunds of taxes on real property;

 

 

 

          f) income and gain derived from real property acquired directly by
foreclosure or deed in lieu thereof (“Foreclosure Property”) that was not
Prohibited Income;

 

 

 

          g) amounts received or accrued as consideration for entering into
agreements (i) to make loans secured by mortgages on real property or on
interests in real property or (ii) to purchase or lease real property (including
interests in real property and interests in mortgages on real property); and

 

 

 

          h) amounts included in the Guarantor’s gross income, for federal
income tax purposes, under (i) Code section 951(a) (in respect of the
Guarantor’s ownership of an interest in a controlled foreign corporation (within
the meaning of Code section 957(a))) and (ii) Code section 1293(a) (in respect
of the Guarantor’s ownership of an interest in a passive foreign investment
Guarantor (within the meaning of Code section 1297(a))), in each case, to the
extent such items are attributable to dividends, interest, and amounts set forth
in subparagraph (d) or (g) of this paragraph 6 of the controlled foreign
corporation or passive foreign investment Guarantor.

Income from any transaction, including gain from the sale or disposition of such
a transaction, entered into in the normal course of the Guarantor’s trade or
business to manage interest rate risk or price changes or currency fluctuations
with respect to borrowings made or to be made, or ordinary obligations incurred
or to be incurred, by the Guarantor to acquire or carry real estate assets, if
the transaction is clearly identified as a hedging transaction before the close
of the day on which it was acquired, originated, or entered into, shall not
constitute gross income for the purposes of this paragraph 6.

A-I-5

--------------------------------------------------------------------------------



                    7. During each taxable year of the Relevant Period, at least
75% of the Guarantor’s gross income (excluding Prohibited Income) was derived
from:

 

 

 

          a) rents from real property (including charges for services other than
Noncustomary Services rendered by or on behalf of the Guarantor, whether or not
such charges were separately stated, and including rents received from a TRS of
the Guarantor if (i) such TRS satisfied the requirements set forth in paragraphs
24 and 25 below; (ii) at least 90% of the leased space in the property was
leased to persons other than TRSs and Related Party Tenants, provided that if
the Guarantor satisfies the 90% requirement at the time a lease with a TRS is
entered into, at the time such a lease is extended, or at the time of any
modification of such a lease if the rent under that lease is effectively
increased, then the Guarantor will be treated as continuing to satisfy the 90%
requirement so long as there is no increase in the space leased to any TRS or
Related Party Tenants; (iii) the amounts paid by the TRS to rent space at the
property were substantially comparable to rents paid by other tenants of the
property for comparable space (determined as of the time the lease was entered
into, the lease was extended, and at the time of any modification of the lease
if the rent under such lease was effectively increased); and (iv) the rents were
not attributable to an increase on account of a modification of a lease entered
into with a Controlled TRS);

 

 

 

          b) interest on obligations secured by mortgages on real property or on
interests in real property (including interest on regular or residual interests
in REMICs, to the extent provided in Code section 856(c)(5)(E));

 

 

 

          c) gain from the sale or other disposition of real property (including
interests in real property and interests in mortgages on real property) and
other real estate assets (including regular and residual interests in REMICs, to
the extent provided in Code section 856(c)(5)(E)) that was not Prohibited
Income;

 

 

 

          d) dividends or other distributions on, and gain (other than
Prohibited Income) from the sale or other disposition of, transferable shares in
other real estate investment trusts (“REITs”);

 

 

 

          e) abatements and refunds of taxes on real property;

 

 

 

          f) income and gain (other than Prohibited Income) derived from
Foreclosure Property;

 

 

 

          g) amounts received or accrued as consideration for entering into
agreements (i) to make loans secured by mortgages on real property or on
interests in real property or (ii) to purchase or lease real property (including
interests in real property and interests in mortgages on real property); and

 

 

 

          h) dividend and interest income from, and any gain on the disposition
of, stock or debt instruments (as defined in Code section 1275(a)(1)) acquired
with new capital that was (i) attributable either (A) to the issuance of shares
of stock of the Guarantor or (B) to a public offering of the Guarantor’s debt
obligations with maturity dates of at least five years and (ii) received or
accrued during the one-year period beginning on the date on which the Guarantor
received such new capital.

A-I-6

--------------------------------------------------------------------------------



For purposes of subparagraph (b) above, interest amounts attributable to the
excess of the highest principal amount of the related mortgage loan outstanding
during the taxable year over the “loan value” of the associated real property
that is security for the loan will not be treated as qualifying income. In the
case of a loan purchased by the Guarantor, the “loan value” of real property is
the fair market value of the associated real property as of the date on which
the commitment by the Guarantor to acquire the loan becomes binding on the
Guarantor.

                    8. During the Relevant Period, the Guarantor did not receive
or accrue, directly or indirectly, any interest, rent, contingency fees, or
other amounts that were determined in whole or in part with reference to the
income or profits derived by any person (excluding amounts received as (i) rents
from real property that are (A) based solely on a percentage or percentages of
receipts or sales where the percentage or percentages are fixed at the time the
lease is entered into, are not renegotiated during the term of the lease in a
manner that has the effect of basing rent on income or profits, and conform with
normal business practices or (B) attributable to qualified rents from subtenants
as provided by Code section 856(d)(6) and (ii) interest that is (A) based solely
on a fixed percentage or percentages of receipts or sales or (B) attributable to
qualified rents received or accrued by debtors as provided by Code section
856(f)(2)).

                    9. During the Relevant Period, the Guarantor did not receive
or accrue, directly or indirectly, any rents from real property from any of the
following (a “Related Party Tenant”):

 

 

 

          a) a corporation of which the Guarantor owned, directly or indirectly
(within the meaning of Code section 856(d)(5)), 10% or more of the stock, by
voting power or value; or

 

 

 

          b) a noncorporate entity in which the Guarantor owned, directly or
indirectly (within the meaning of Code section 856(d)(5)), an interest of 10% or
more of the assets or net profits.

A “Related Party Tenant” does not include any TRS as long as such (i) such TRS
satisfied the requirements set forth in paragraphs 24 and 25 below; (ii) at
least 90% of the leased space in the property was leased to persons other than
TRSs and Related Party Tenants, provided that if the Guarantor satisfies the 90%
requirement at the time a lease with a TRS is entered into, at the time such a
lease is extended, or at the time of any modification of such a lease if the
rent under that lease is effectively increased, then the Guarantor will be
treated as continuing to satisfy the 90% requirement so long as there is no
increase in the space leased to any TRS or Related Party Tenants; and (iii) the
amounts paid by the TRS to rent space at the property were substantially
comparable to rents paid by other tenants of the property for comparable space
(determined at the time the lease was entered into, at the time the lease was
extended, and at the time of any modification of the lease if the rent under
such lease was effectively increased).

                    10. During the Relevant Period, with respect to each lease
of any real property acquired by the Guarantor, the ratio of (i) the average of
the fair market value of the personal property that is subject to a lease at the
beginning and at the end of such taxable year to (ii) the average of the fair
market values of both the real property and personal property subject to such
lease at the beginning and at the end of such taxable year did not exceed 15%.
If such 15% ratio was exceeded with respect to any lease, the receipt of such
income from personal property did not cause the Guarantor to fail to satisfy the
tests set forth in paragraph 6 or 7 above.

A-I-7

--------------------------------------------------------------------------------



                    11. During the Relevant Period, except to the extent
described in the following sentence, neither the Guarantor nor any other entity
in which it owns a direct or indirect interest (other than any TRS) (a “Non-TRS
Subsidiary”) of the Guarantor furnished or rendered, or bore the cost of
furnishing or rendering, any services to the tenants of the Guarantor’s real
property (the “Properties”), other than services (“Customary Services”) that (i)
are usually or customarily provided to tenants in the geographic areas in which
the Properties are located and (ii) are usually and customarily rendered in
connection with the rental of space for occupancy only and are not provided
primarily for the tenants’ convenience. To the extent that the Guarantor or a
Non-TRS Subsidiary furnished or rendered services (“Noncustomary Services”)
other than Customary Services to the tenants of a Property, the amount received
for, or attributable to, such services did not exceed 1% of the Guarantor’s
total receipts from the Property during the taxable year. For that purpose, the
amount treated as received by the Guarantor or a Non-TRS Subsidiary with respect
to the Noncustomary Services is the greater of (i) the fair market value of such
services or (ii) 150% of the Guarantor’s direct cost of providing such services.

                    12. During the Relevant Period, the following requirements
were met by any person who furnished or rendered Noncustomary Services to the
tenants of the Properties (other than a TRS or a person providing Noncustomary
Services falling within the 1% safe harbor described in paragraph 11 above):

 

 

 

          a) such person did not own, directly or indirectly (within the meaning
of Code section 856(d)(5)), more than 35% of the stock of the Guarantor;

 

 

 

          b) if such person is a corporation, not more than 35% of its stock,
measured by voting power or number of shares, or, if such person is a
noncorporate entity, not more than 35% of the interests in its assets or net
profits was owned, directly or indirectly (within the meaning of Code section
856(d)(5)), by one or more persons who owned 35% or more of the stock of the
Guarantor;

 

 

 

          c) the Guarantor did not derive or receive, directly or indirectly,
any income from such person;

 

 

 

          d) such person was adequately compensated for its services;

 

 

 

          e) if such person is an individual, he or she was not an officer or
employee of the Guarantor or a Non-TRS Subsidiary;

 

 

 

          f) if such person is a corporation, none of its officers or employees
was an officer or employee of the Guarantor or a Non-TRS Subsidiary;

 

 

 

          g) if an individual served as both (i) one of such person’s directors
and (ii) a director and officer (or employee) of the Guarantor, that individual
did not receive any compensation for serving as one of such person’s directors;

 

 

 

          h) if an individual served as both (i) one of such person’s directors
and officers (or employees) and (ii) a director of the Guarantor, that
individual did not receive any compensation for serving as a director of the
Guarantor;

A-I-8

--------------------------------------------------------------------------------




 

 

 

          i) the costs of the Noncustomary Services were borne by such person;
and

 

 

 

          j) any charge for the Noncustomary Services were made, received, and
retained by such person.

                    13. The Guarantor understands that, for purposes of the
representations in paragraphs 6, 7, 8, 9, 11, and 12, (i) all items of income,
deduction, and credit of any corporation with respect to which the Guarantor
owns 100% of the stock (a “Qualified REIT Subsidiary”) directly or through one
or more Qualified REIT Subsidiaries or Disregarded Entities (as defined below)
and that has not elected to be a TRS of the Guarantor and any other non-TRS
limited liability Guarantor or other non-corporate entity wholly-owned by the
Guarantor directly or through one or more non-TRS limited liability companies or
other non-corporate entities wholly-owned by a single owner and disregarded as
an entity separate from such owner for federal income tax purposes (a
“Disregarded Entity”) will be treated as items of income, deduction, and credit
of the Guarantor, and (ii) the Guarantor’s proportionate share (based on its
capital interest) of the income of any partnership or limited liability
Guarantor treated as a partnership for federal income tax purposes in which it
owns an interest (a “Partnership Subsidiary”) will be treated as income of the
Guarantor.

                    14. At the close of each calendar quarter during the
Relevant Period, at least 75% of the value of the Guarantor’s total assets was
represented by the following items (the “75% Basket”):

 

 

 

          a) land;

 

 

 

          b) buildings, including wiring, plumbing systems, elevators,
escalators, and other structural components thereof, but not including any
personal property associated with such real property (such as furnishings,
appliances, draperies, equipment, machinery, etc.);

 

 

 

          c) loans directly secured by a duly recorded mortgage on real property
of the type described in subparagraph (a) or (b) above;

 

 

 

          d) cash and cash items, including cash on hand, time and demand
deposits with financial institutions, and receivables arising in the ordinary
course of the operations of the Guarantor (other than those purchased from
another person), but excluding bankers’ acceptances, repurchase agreements, and
other similar instruments;

 

 

 

          e) securities (including accrued interest thereon) issued or
guaranteed by the United States or by a person controlled or supervised by and
acting as an instrumentality of the United States, pursuant to any authority
granted by Congress, or any certificates of deposit for any of the foregoing,
provided that securities described above that are acquired pursuant to a
“repurchase agreement” or other similar arrangement shall, for purposes of this
representation, be treated as a security issued by the counterparty to such
“repurchase agreement” or similar arrangement and not as the ownership of the
underlying security that is subject thereto;

 

 

 

          f) only during the one-year period commencing on the date “new
capital” (as such term is defined in Code section 856(c)(5)(D)(ii)) is received,
stock or debt instruments (as

A-I-9

--------------------------------------------------------------------------------




 

 

 

defined in Code section 1275(a)(1)) directly attributable to the temporary
investment of new capital;

 

 

 

          g) equity interests in other REITs; and

 

 

 

          h) regular or residual interests in REMICs, provided that if less than
95% of the assets of the REMIC consists of assets that are not “real estate
assets,” as described in subparagraphs (a), (b), or (c) of this paragraph 14,
the Guarantor’s proportionate share of the “real estate assets” of the REMIC.

For purposes of subparagraph (c) above, the portion of any mortgage loan equal
to the excess of the highest principal amount of the mortgage loan outstanding
during the taxable year over the “loan value” (as defined in paragraph 7) of the
associated real property that was security for the loan was not treated as a
qualifying asset.

                    15. At the close of each calendar quarter during the
Relevant Period, with respect to the Guarantor’s securities not included in the
75% Basket, (i) not more than 5% of the value of the Guarantor’s total assets
consisted of the securities of any one issuer (excluding any Disregarded Entity,
any Qualified REIT Subsidiary, and any TRS), (ii) not more than 20% of the value
of the Guarantor’s total assets were represented by securities of one or more
TRSs, and (iii) the Guarantor did not hold securities possessing either more
than 10% of the total voting power or 10% of the total value of the outstanding
securities of any issuer (excluding securities of any Qualified REIT Subsidiary,
Disregarded Entity or TRS). For the purposes of the 10% value test, “securities”
shall not include any of the following:

 

 

 

          a) “straight debt” securities (i.e., a written unconditional promise
to pay on demand or on a specified date a sum certain in money if (i) the
interest rate (and interest payment dates) are not contingent on profits, the
borrower’s discretion or similar factors (except as provided in Code section
856(m)(2)(B)) and (ii) the debt is not convertible, directly or indirectly, into
stock, but excluding any such securities issued by a corporation or partnership
if the Guarantor or any of its Controlled TRSs hold securities of such
corporation or partnership other than securities described in clauses (a)
through (f) of this sentence that have an aggregate value of more than 1% of the
corporation’s or partnership’s outstanding securities);

 

 

 

          b) any loan to an individual or an estate;

 

 

 

          c) any imputed debt obligation under a rental agreement, other than a
rental agreement with a Related Party Tenant, for the use of tangible property
under which (i) there is at least one amount allocable to the use of property
during a calendar year which is to be paid after the close of the calendar year
following the calendar year in which such use occurs or there are increases in
the amount paid as rent under the agreement and (ii) the aggregate amount of the
consideration for the use of the property exceeds $250,000;

 

 

 

          d) any obligation to pay rents from real property (as described in
paragraphs 6(c) and 7(a) hereof);

A-I-10

--------------------------------------------------------------------------------




 

 

 

          e) any security issued by a state or any political subdivision
thereof, the District of Columbia, a foreign government or any political
subdivision thereof, or the Commonwealth of Puerto Rico, but only if the
determination of any payment thereunder does not depend in whole or in part on
the profits of any entity not described in this clause (e) or payments on any
obligation issued by an entity not described in this clause (e);

 

 

 

          f) any security issued by a REIT;

 

 

 

          g) any debt instrument issued by a partnership and not described in
clauses (a) through (f) of this sentence to the extent of the Guarantor’s
interest as a partner in the partnership; and

 

 

 

          h) any debt instrument issued by a partnership and not described in
clauses (a) through (f) of this sentence if at least 75% of the partnership’s
gross income (excluding Prohibited Income) is derived from sources described in
paragraph 7.

                    16. For purposes of representations 14 and 15, (i) all
assets and liabilities of any Qualified REIT Subsidiary and any Disregarded
Entity are treated as assets and liabilities of the Guarantor, (ii) the term
“securities” does not include the Guarantor’s equity interests in any
Partnership Subsidiary, (iii) the Guarantor’s proportionate share (based on its
capital interest) of the assets of any Partnership Subsidiary is treated as
assets of the Guarantor (except that for purposes of the 10% value test, the
Guarantor’s proportionate share of the assets of a Partnership Subsidiary is
based on the Guarantor’s proportionate interest in any securities issued by the
Partnership Subsidiary, excluding securities described in clauses (g) and (h) of
the last sentence of paragraph 15), and (iv) the term “value” means (A) fair
value as determined in good faith by the Board of Directors of the Guarantor,
(B) in the case of securities for which market quotations are readily available,
the market value of such securities, or (C) in the case of a debt instrument,
the “adjusted issue price” (as defined in Code section 1272(a)(4)) of such debt
instrument.

                    17. During the Relevant Period, the Guarantor maintained
sufficient records as to its investments to be able to show that it has complied
with the asset composition and diversification requirements described in
paragraphs 14 and 15 above.

                    18. During each taxable year of the Relevant Period, the
deduction for dividends paid by the Guarantor (as defined in Code section 561,
but without regard to capital gain dividends, as defined in Code section
857(b)(3)(C)), equaled or exceeded (i) the sum of (A) 90% of the Guarantor’s
real estate investment trust taxable income (as defined in Code section
857(b)(2), but without regard to the deduction for dividends paid and excluding
any net capital gain) and (B) 90% of the excess of its net income from
Foreclosure Property over the tax imposed on such income by Code section
857(b)(4)(A), minus (ii) any excess noncash income (as defined in Code section
857(e)).

                    19. During the Relevant Period, the dividends paid by the
Guarantor were made pro rata, with no preference to any share as compared with
other shares of the same class.

                    20. During the Relevant Period, the Guarantor and the
Non-TRS Subsidiaries held their assets, other than assets that constitute
Foreclosure Property, for investment purposes and not as (i) stock in trade or
other property of a kind which would be includible in inventory if on

A-I-11

--------------------------------------------------------------------------------



hand at the close of the taxable year or (ii) property held primarily for sale
to customers in the ordinary course of the trade or business of the Guarantor or
the Non-TRS Subsidiaries.

                    21. Within 30 days after the end of each taxable year during
the Relevant Period, the Guarantor demanded written statements from its
shareholders that, at any time during the last six months of such taxable year,
owned 5% or more of its stock (or, (i) if the Guarantor had fewer than 2,000 and
more than 200 shareholders of record of its stock on any dividend record date,
1% or more of its stock, or (ii) if the Guarantor had 200 or fewer shareholders
of record of its stock on any dividend record date, 0.5% or more of its stock)
setting forth the following information:

 

 

 

          a) the actual owners of the Guarantor’s stock (i.e., the persons who
are required to include in gross income on their returns the dividends received
on the stock); and

 

 

 

          b) the maximum number of shares of stock of the Guarantor (including
the number and face value of securities convertible into stock of the Guarantor)
that were considered owned, directly or indirectly (within the meaning of Code
section 544, as modified by Code section 856(h)(1)(B)), by each of the actual
owners of any of the Guarantor’s shares of stock at any time during the last
half of such taxable year.

                    22. During the Relevant Period, the Guarantor maintained the
written statements described in the preceding paragraph at its offices in
Rosemont, Illinois, and the written statements will be available for inspection
by the Internal Revenue Service.

                    23. During the Relevant Period, the Guarantor used the
calendar year as its taxable year.

                    24. During the Relevant Period, neither Deerfield Triarc
Holdings, Inc. (“TRS Holdings”) nor any other TRS of the Guarantor directly or
indirectly operated any hotel or health care facility or provided to any other
person (under a franchise, license, or otherwise) rights to any brand name under
which any lodging facility or health care facility was operated.

                    25. During the Relevant Period, the terms of any leases,
loans, or other agreements between the Guarantor (or any Non-TRS Subsidiary) and
TRS Holdings or any other TRS of the Guarantor were arm’s length and consistent
with the terms of comparable agreements in the industry.

                    26. During its 2005 taxable year and future taxable years,
the Guarantor will operate in such a manner to continue to satisfy the
representations described in paragraphs 1 through 25 above as though, unless
otherwise expressly provided herein, (i) the term “Guarantor” included any
Qualified REIT Subsidiary and any Disregarded Entity, (ii) the term “Non-TRS
Subsidiary” included any other direct or indirect subsidiary (other than a TRS)
in which the Guarantor acquires an interest, (iii) the term “TRS” included
Market Square CLO Ltd. (“Market Square”) and any other entity for which the
Guarantor makes a TRS election, (iv) the term “Qualified REIT Subsidiary”
included any other corporation with respect to which the Guarantor owns 100% of
the stock directly or through one or more Qualified REIT Subsidiaries or
Disregarded Entities and that has not elected to be a TRS of the Guarantor, (v)
the term “Partnership Subsidiary” included any other partnership, limited
liability Guarantor or any other entity treated

A-I-12

--------------------------------------------------------------------------------



as a partnership for federal income tax purposes in which the Guarantor
acquires, directly or indirectly, a partnership or membership interest, and (vi)
the term “Disregarded Entity” included any other non-TRS limited liability
Guarantor or other non-corporate entity wholly-owned by the Guarantor directly
or through one or more non-TRS limited liability companies or other
non-corporate entities wholly-owned by a single owner and disregarded as an
entity separate from such owner for federal income tax purposes.

                    27. The Guarantor was not created by or pursuant to an act
of a state legislature for the purpose of promoting, maintaining, or assisting
the economy within the state by making loans that generally would not be made by
banks.

                    28. The Guarantor was formed pursuant to Articles of
Incorporation filed on November 22, 2004 with the Department of Assessments and
Taxation of the State of Maryland, as amended by Articles of Amendment and
Restatement filed on December 22, 2004 with the Department of Assessments and
Taxation of the State of Maryland. The Guarantor has not at any time been a
party to a tax-free reorganization with another corporation and does not hold
any asset the disposition of which could be subject to Code section 1374.

                    29. The Guarantor elected to be a real estate investment
trust (a “REIT”) for its taxable year beginning on November 22, 2004 and ending
December 31, 2004 by computing its taxable income as a REIT on its timely filed
federal income tax return for that taxable year (i.e., I.R.S. Form 1120-REIT)
and will not terminate or revoke intentionally such election.

                    30. The Guarantor made a joint election with TRS Holdings to
treat TRS Holdings as a TRS of the Guarantor, which election was effective as of
November 22, 2004, and the Guarantor made a joint election with Market Square to
treat Market Square as a TRS of the Guarantor, which election was effective as
of March 8, 2005.

                    31. Beginning with the Guarantor’s 2005 taxable year,
beneficial ownership of the Guarantor will be held by 100 or more persons for at
least 335 days of each taxable year.

                    32. At no time during the last half of each taxable year
beginning with the Guarantor’s 2005 taxable year will more than 50% in value of
the Guarantor’s outstanding shares of common stock be owned, directly or
indirectly (within the meaning of Code section 544, as modified by Code section
856(h)(1)(B)), by or for five or fewer individuals (the “5/50 Rule”). For that
purpose, a supplemental unemployment compensation benefits plan (as described in
Code section 501(c)(17)), a private foundation (as described in Code section
509(a)), or a portion of a trust permanently set aside or to be used exclusively
for charitable purposes (as described in Code section 642(c)) is considered an
individual. However, shares of stock held by a trust described in Code section
401(a) and exempt from tax under Code section 501(a) (a “Qualified Trust”)
generally are treated as held directly by the Qualified Trust’s beneficiaries in
proportion to their actuarial interests in the Qualified Trust. The Guarantor
will exercise reasonable diligence to insure that it complies with the 5/50 Rule
at all times after its 2004 taxable year.

                    33. The Guarantor will use its best efforts to enforce the
restrictions on ownership and transfer of the Guarantor’s shares of stock that
are contained in its Articles of Amendment and Restatement.

A-I-13

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, I have, on behalf of Deerfield Triarc Capital
Corp., signed this Officer’s Certificate as of this 2nd day of August, 2006.

 

 

 

 

DEERFIELD TRIARC CAPITAL CORP.

 

 

 

By:

 

 

--------------------------------------------------------------------------------

A-I-14

--------------------------------------------------------------------------------



ANNEX A-II

          Pursuant to Section 3(b) of the Purchase Agreement the Company shall
provide an Officers’ Certificate, to the effect that:

 

 

 

                    (i) all of the issued and outstanding shares of [capital
stock] of each Significant Subsidiary are owned of record by the Company, and
the issuance of the Preferred Securities and the Common Securities is not
subject to any contractual preemptive rights known to such officer;

 

 

 

                    no consent, approval, authorization or order of any court or
Governmental Entity is required for the issue and sale of the Common Securities,
the Preferred Securities or the Junior Subordinated Notes, the purchase by the
Trust of the Junior Subordinated Notes, the execution and delivery of and
compliance with the Operative Documents by the Company or the Trust or the
consummation of the transactions contemplated in the Operative Documents, except
such approvals (specified in such certificate) as have been obtained;

 

 

 

                    to the knowledge of such officer, there is no action, suit
or proceeding before or by any government, governmental instrumentality,
arbitrator or court, domestic or foreign, now pending or threatened against or
affecting the Trust or the Company or any Significant Subsidiary that could
adversely affect the consummation of the transactions contemplated by the
Operative Documents or could have a Material Adverse Effect.

 

 

 

                    The execution, delivery and performance of the Operative
Documents, as applicable, by the Company and the Trust and the consummation by
the Company and the Trust of the transactions contemplated by the Operative
Documents, as applicable, (i) will not result in any violation of the charter or
bylaws of the Company, the charter or bylaws of the Company’s subsidiaries, the
Trust Agreement or the Certificate of Trust of the Trust, and (ii) will not
conflict with, or result in a breach of any of the terms or provisions of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the creation or imposition of
any lien, charge and encumbrance upon any assets or properties of the Company or
any Significant Subsidiary under, (a) any agreement, indenture, mortgage or
instrument that the Company or any Significant Subsidiary of the Company is a
party to or by which it may be bound or to which any of its assets or properties
may be subject, or (b) any existing applicable law, rule or administrative
regulation of any court or governmental agency or authority having jurisdiction
over the Company or any Significant Subsidiary of the Company or any of their
respective assets or properties, except in case of (ii), where any such
violation, conflict, breach, default, lien, charge or encumbrance, would not
have a material adverse effect on the assets, properties, business, results of
operations or financial condition of the Company and its subsidiaries, taken as
whole.

A-II-1

--------------------------------------------------------------------------------



ANNEX B

          Pursuant to Section 3(c) of the Purchase Agreement, Kelley Drye &
Warren LLP, shall deliver an opinion to the effect that:

 

 

 

                    (ii) the Trust will be classified for U.S. federal income
tax purposes as a grantor trust and not as an association or a publicly traded
partnership taxable as a corporation; and

 

 

 

                    for U.S. federal income tax purposes, the Junior
Subordinated Notes will constitute indebtedness of the Company.

          In rendering such opinions, such counsel may (A) state that its
opinion is limited to the federal laws of the United States and (B) rely as to
matters of fact, to the extent deemed proper, on certificates of responsible
officers of the Company and public officials.

B-2

--------------------------------------------------------------------------------



ANNEX C

          Pursuant to Section 3(d) of the Purchase Agreement, Richards, Layton &
Finger, P.A., special Delaware counsel for the Delaware Trustee, shall deliver
an opinion to the effect that:

 

 

 

          (i) the Trust has been duly created and is validly existing in good
standing as a statutory trust under the Delaware Statutory Trust Act, and all
filings required under the laws of the State of Delaware with respect to the
creation and valid existence of the Trust as a statutory trust have been made;

 

 

 

          (ii) under the Delaware Statutory Trust Act and the Trust Agreement,
the Trust has the trust power and authority (A) to own property and conduct its
business, all as described in the Trust Agreement, (B) to execute and deliver,
and to perform its obligations under, each of the Purchase Agreement, the Common
Securities Subscription Agreement, the Junior Subordinated Note Purchase
Agreement and the Preferred Securities and the Common Securities and (C) to
purchase and hold the Junior Subordinated Notes;

 

 

 

          (iii) under the Delaware Statutory Trust Act, the certificate attached
to the Trust Agreement as Exhibit C is an appropriate form of certificate to
evidence ownership of the Preferred Securities; the Preferred Securities have
been duly authorized by the Trust Agreement and, when issued and delivered
against payment of the consideration as set forth in the Purchase Agreement, the
Preferred Securities will be validly issued and (subject to the qualifications
set forth in this paragraph) fully paid and nonassessable and will represent
undivided beneficial interests in the assets of the Trust; the holders of the
Preferred Securities will be entitled to the benefits of the Trust Agreement
and, as beneficial owners of the Trust, will be entitled to the same limitation
of personal liability extended to stockholders of private corporations for
profit organized under the General Corporation Law of the State of Delaware; and
such counsel may note that the holders of the Preferred Securities may be
obligated, pursuant to the Trust Agreement, to (A) provide indemnity and/or
security in connection with and pay taxes or governmental charges arising from
transfers or exchanges of Preferred Securities certificates and the issuance of
replacement Preferred Securities certificates and (B) provide security or
indemnity in connection with requests of or directions to the Property Trustee
to exercise its rights and remedies under the Trust Agreement;

 

 

 

          (iv) the Common Securities have been duly authorized by the Trust
Agreement and, when issued and delivered by the Trust to the Company against
payment therefor as described in the Trust Agreement and the Common Securities
Subscription Agreement, will be validly issued and fully paid and will represent
undivided beneficial interests in the assets of the Trust entitled to the
benefits of the Trust Agreement;

 

 

 

          (v) under the Delaware Statutory Trust Act and the Trust Agreement,
the issuance of the Preferred Securities and the Common Securities is not
subject to preemptive or other similar rights;

C-1

--------------------------------------------------------------------------------




 

 

 

          (vi) under the Delaware Statutory Trust Act and the Trust Agreement,
the execution and delivery by the Trust of the Purchase Agreement, the Common
Securities Subscription Agreement and the Junior Subordinated Note Purchase
Agreement, and the performance by the Trust of its obligations thereunder, have
been duly authorized by all necessary trust action on the part of the Trust;

 

 

 

          (vii) the Trust Agreement constitutes a legal, valid and binding
obligation of the Company and the Trustees, and is enforceable against the
Company and the Trustees, in accordance with its terms subject, as to
enforcement, to the effect upon the Trust Agreement of (i) bankruptcy,
insolvency, moratorium, receivership, reorganization, liquidation, fraudulent
conveyance or transfer and other similar laws relating to or affecting the
rights and remedies of creditors generally, (ii) principles of equity, including
applicable law relating to fiduciary duties (regardless of whether considered
and applied in a proceeding in equity or at law), and (iii) the effect of
applicable public policy on the enforceability of provisions relating to
indemnification or contribution;

 

 

 

          (viii) the issuance and sale by the Trust of the Preferred Securities
and the Common Securities, the purchase by the Trust of the Junior Subordinated
Notes, the execution, delivery and performance by the Trust of the Purchase
Agreement, the Common Securities Subscription Agreement and the Junior
Subordinated Note Purchase Agreement, the consummation by the Trust of the
transactions contemplated by the Purchase Agreement and compliance by the Trust
with its obligations thereunder do not violate (i) any of the provisions of the
Certificate of Trust or the Amended and Restated Trust Agreement or (ii) any
applicable Delaware law, rule or regulation;

 

 

 

          (ix) no filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any Delaware court or Delaware
Governmental Entity or Delaware agency is necessary or required solely in
connection with the issuance and sale by the Trust of the Common Securities or
the Preferred Securities, the purchase by the Trust of the Junior Subordinated
Notes, the execution, delivery and performance by the Trust of the Purchase
Agreement, the Common Securities Subscription Agreement and the Junior
Subordinated Note Purchase Agreement, the consummation by the Trust of the
transactions contemplated by the Purchase Agreement and compliance by the Trust
with its obligations thereunder; and

 

 

 

          (x) the holders of the Preferred Securities (other than those holders
who reside or are domiciled in the State of Delaware) will have no liability for
income taxes imposed by the State of Delaware solely as a result of their
participation in the Trust and the Trust will not be liable for any income tax
imposed by the State of Delaware.

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware, (B) rely as to matters of fact, to
the extent deemed proper, on certificates of responsible officers of the Company
and public officials and (C) take customary assumptions and exceptions as to
enforceability and other matters.

C-2

--------------------------------------------------------------------------------



ANNEX D

          Pursuant to Section 3(e) of the Purchase Agreement, Gardere Wynne
Sewell LLP, special counsel for the Property Trustee and the Indenture Trustee,
shall deliver an opinion to the effect that:

 

 

 

          (i) JPMorgan Chase Bank, National Association (the “Bank”) is a
national banking association with trust powers, duly and validly existing under
the laws of the United States of America, with corporate power and authority to
execute, deliver and perform its obligations under the Indenture and to
authenticate and deliver the Securities, and is duly eligible and qualified to
act as Trustee under the Indenture pursuant to Section 6.1thereof and as
Property Trustee under the Trust Agreement pursuant to Section 8.2 thereof. (The
Indenture and the Trust Agreement are each, an “Agreement” and together, the
“Agreements”).

 

 

 

          (ii) Each Agreement has been duly authorized, executed and delivered
by the Bank and constitutes the valid and binding obligation of the Bank,
enforceable against it in accordance with its terms except (A) as may be limited
by bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally, and by general
equitable principles, regardless of whether considered in a proceeding in equity
or at law and (B) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

 

 

          (iii) Neither the execution or delivery by the Bank of the Agreements,
the authentication and delivery of the Preferred Securities (as defined in the
Trust Agreement) and junior subordinated notes (issued under the Indenture, and
together with the Preferred Securities, the “Securities”) by the Trustee
pursuant to the terms of the Agreements, nor the performance by the Bank of its
obligations under the Agreements (A) requires the consent or approval of, the
giving of notice to or the registration or filing with, any governmental
authority or agency under any existing law of the United States of America
governing the banking or trust powers of the Bank or (B) violates or conflicts
with the Articles of Association or By-laws of the Bank or any law or regulation
of the State of New York or the United States of America governing the banking
or trust powers of the Bank.

 

 

 

          (iv) The Securities have been authenticated and delivered by a duly
authorized officer of the Bank.

                    In rendering such opinions, such counsel may (A) state that
its opinion is limited to the laws of the State of New York and the laws of the
United States of America, (B) rely as to matters of fact, to the extent deemed
proper, on certificates of responsible officers of JPMorgan Chase Bank, National
Association, the Company and public officials, and (C) make customary
assumptions and exceptions as to enforceability and other matters.

D-3

--------------------------------------------------------------------------------



ANNEX E

Pursuant to Section 3(f) of the Purchase Agreement, Richards, Layton & Finger,
P.A., counsel for the Delaware Trustee, shall deliver an opinion to the effect
that:

 

 

 

          (i) Chase Bank USA, National Association is duly formed and validly
existing as a national banking association under the federal laws of the United
States of America with trust powers and with its principal place of business in
the State of Delaware;

 

 

 

          (ii) Chase Bank USA, National Association has the corporate power and
authority to execute, deliver and perform its obligations under, and has taken
all necessary corporate action to authorize the execution, delivery and
performance of, the Trust Agreement and to consummate the transactions
contemplated thereby;

 

 

 

          (iii) The Trust Agreement has been duly authorized, executed and
delivered by Chase Bank USA, National Association and constitutes a legal, valid
and binding obligation of Chase Bank USA, National Association, and is
enforceable against Chase Bank USA, National Association, in accordance with its
terms subject as to enforcement, to the effect upon the Trust Agreement of (i)
applicable bankruptcy, insolvency, reorganization, moratorium, receivership,
fraudulent conveyance or transfer and similar laws relating to or affecting the
rights and remedies of creditors generally, (ii) principles of equity, including
applicable law relating to fiduciary duties (regardless of whether considered
and applied in a proceeding in equity or at law), and (iii) the effect of
applicable public policy on the enforceability of provisions relating to
indemnification or contribution;

 

 

 

          (iv) The execution, delivery and performance by Chase Bank USA,
National Association of the Trust Agreement do not conflict with or result in a
violation of (A) articles of association or by-laws of Chase Bank USA, National
Association or (B) any law or regulation of the State of Delaware or the United
States of America governing the trust powers of Chase Bank USA, National
Association or, to our knowledge, without independent investigation, of any
indenture, mortgage, bank credit agreement, note or bond purchase agreement,
long-term lease, license or other agreement or instrument to which Chase Bank
USA, National Association is a party or by which it is bound or, to our
knowledge, without independent investigation, of any judgment or order
applicable to Chase Bank USA, National Association; and

 

 

 

          (v) No approval, authorization or other action by, or filing with, any
Governmental Entity of the State of Delaware or the United States of America
governing the trust powers of Chase Bank USA, National Association is required
in connection with the execution and delivery by Chase Bank USA, National
Association of the Trust Agreement or the performance by Chase Bank USA,
National Association of its obligations thereunder, except for the filing of the

E-1

--------------------------------------------------------------------------------




 

 

 

Certificate of Trust with the Secretary of State of the State of Delaware, which
Certificate of Trust has been filed with the Secretary of State of the State of
Delaware.

          In rendering such opinions, such counsel may (A) state that its
opinion is limited to the laws of the State of Delaware and the federal laws of
the United States governing the trust powers of Chase Bank USA, National
Association, (B) rely as to matters of fact, to the extent deemed proper, on
certificates of responsible officers of the Company and public officials and (C)
take customary assumptions and exceptions.

E-2

--------------------------------------------------------------------------------



ANNEX F

Officer’s Financial Certificate

          The undersigned, the Chief Financial Officer, hereby certifies,
pursuant to Section 6(h) of the Purchase Agreement, dated as of August 2, 2006,
among Deerfield Triarc Capital Corp. (the “Company”), Deerfield Triarc Capital
Trust II (the “Trust”) and [PURCHASER], that, as of [date], the Company, if
applicable, and its Subsidiary had the following ratios and balances:

 

 

 

 

 

As of [Quarterly/Annual Financial Date], 20__

 

 

 

 

 

 

 

 

 

Senior secured indebtedness for borrowed money (“Debt”)

 

$

________

 

 

 

 

 

 

Senior unsecured Debt

 

$

________

 

 

 

 

 

 

Subordinated Debt

 

$

________

 

 

 

 

 

 

Total Debt

 

$

________

 

 

 

 

 

 

Ratio of (x) senior secured and unsecured Debt to (y) total Debt

 

 

________

%

* A table describing the quarterly report calculation procedures is provided on
page __

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20__.]

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter ended [date], 20__.]

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the [___
quarter interim] [annual] period ended [date], 20__, and such financial
statements have been prepared in accordance with GAAP consistently applied
throughout the period involved (expect as otherwise noted therein).

F-1

--------------------------------------------------------------------------------



ANNEX F

          IN WITNESS WHEREOF, the undersigned has executed this Officer’s
Financial Certificate as of this ___ day of ________, 20__.

 

 

 

 

 

DEERFIELD TRIARC CAPITAL CORP.

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

 

 

Deerfield Triarc Capital Corp.

 

6250 N. River Road, 9th Floor

 

Rosemont, Illinois 60018

 

(773) 380-1600

F-2

--------------------------------------------------------------------------------